Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-29732
                                                                 27-APR-2011
                                                                 02:56 PM
                                NO. SCWC-29732


               IN THE SUPREME COURT OF THE STATE OF HAWAI#I



            STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                       vs.

              FRANK SANES, Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                   (ICA NO. 29732; CR. NO. 05-1-2537)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Recktenwald, C.J., for the court1)

              Petitioner/Defendant-Appellant Frank Sanes’ application

for writ of certiorari filed on March 16, 2011, is hereby

rejected.

              DATED:   Honolulu, Hawai#i, April 27, 2011.

                                             FOR THE COURT:

                                             /s/ Mark E. Recktenwald

                                             Chief Justice

Walter R. Schoettle for
petitioner/defendant-
appellant on the
application.




      1
          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.